Exhibit 10.1

 

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

This Amended and Restated Consulting Agreement (“Agreement”) is entered into on
and effective as of December, 6, 2019 (“Effective Date”), by and between Tuesday
Morning, Inc., a Texas corporation (the “Company”), and BEL Retail Advisors
(“Consultant”). This Agreement amends, restates and supersedes that certain
Consulting Agreement by and between Consultant and the Company entered into and
effective as of April 1, 2019 (the “Prior Agreement”).

 

RECITALS

 

The Company wishes to continue to utilize certain services which can be
performed by Consultant, and Consultant can provide and desires to continue to
render such services to the Company, and the parties agree that it would be to
their mutual advantage to execute this Agreement and thereby define the terms
and conditions which shall control the rendering of future services provided to
the Company by Consultant.

 

In consideration of the promises and mutual covenants in this Agreement, the
Company and Consultant agree as follows:

 

I.Services to be Provided by Consultant

 

Description of Consulting Services. Subject to the terms of this Agreement, the
Company shall continue to retain Consultant, and Consultant agrees with the
Company, to continue to serve as a consultant to the Company, subject to and in
accordance with the authority and direction of the Chief Officer (“CEO”) of the
Company for the purpose of providing such merchandising consulting services as
specifically may be requested by for any period that this Agreement is in effect
after the Effective Date (the “Consulting Services”). It is agreed that
Consultant shall direct communications with the Company through the CEO.

 

A.                Company’s Reliance. The Company is entering into this
Agreement in reliance on Consultant’s special and unique abilities in rendering
the Consulting Services and Consultant will use Consultant’s best effort, skill,
judgment, and ability in rendering the Consulting Services.

 

B.                 Representations by Consultant. Consultant represents to the
Company that Consultant is under no contractual, legal or fiduciary obligation
or burden that reasonably may be expected to interfere with Consultant’s ability
to perform the Consulting Services in accordance with the Agreement’s terms,
including without limitation any agreement or obligation to or with any other
company, and that Consultant is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Consultant’s
engagement by the Company or to refrain from competing, directly or indirectly,
with the business of any other party. Consultant agrees that Consultant will not
use, distribute or provide to anyone at the Company any confidential or
proprietary information belonging to any other company or entity, at any time
during Consultant’s performance under this Agreement. Consultant further
represents that Consultant’s performance of the Consulting Services will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by Consultant in confidence or in trust prior to this Agreement,
and Consultant will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any other
party.

 



 

 

C.                Nature of Relationship Between Parties. Consultant will render
the Consulting Services in this Agreement as an independent contractor. Except
as otherwise specifically agreed to by the Company in writing, Consultant will
have no authority or power to bind the Company with respect to third parties and
Consultant shall not represent to third parties that Consultant is an officer of
the Company or has authority or power to bind the Company. It is not the
intention of the parties to this Agreement to create, by virtue of this
Agreement, any employment relationship, trust, partnership, or joint venture
between Consultant and the Company or any of its affiliates, except as
specifically provided in this Agreement, to make them legal representatives or
agents of each other or to create any fiduciary relationship or additional
contractual relationship among them.

 

II.COMPENSATION FOR CONSULTING SERVICES

 

A.                Base Compensation. As base compensation for the Consulting
Services rendered pursuant to this Agreement, the Company shall pay Consultant
the following fee (the “Base Consulting Fee”): Consulting Services performed for
Fifty-One Thousand Dollars ($51,000) per month. Following submission of a
monthly invoice, the Base Consulting Fee shall be paid on a monthly basis on the
thirtieth (30th) day following submission of the invoice. The number of days
worked shall be tracked and monitored by Consultant and invoiced to the Company
for approval by the CFO on a monthly basis as soon as practicable following the
month in which services are performed. The number of days to be worked in a
particular month during the Term (as defined in Section V.A. below) shall be
determined and mutually agreed upon by the CEO and Consultant from time to time.

 

B.                 Additional Compensation.

 

i.       For the Company’s fiscal year ending June 30, 2020, in addition to the
Base Consulting Fee and subject to the terms of this Section II.B., Consultant
shall be eligible to receive an additional incentive consulting fee of One
Hundred Twenty-Five Thousand Dollars ($125,000) regardless of achievement of
performance metrics (the “Guaranteed Fee”), an aggregate additional incentive
consulting fee of Two Hundred Twenty-Five Thousand Dollars ($225,000) at target
performance level (which payment shall be inclusion of, and not in addition to
the Guaranteed Fee), and a maximum aggregate additional incentive consulting fee
of Four Hundred Fifty Thousand Dollars ($450,000) at maximum performance level
(which payment shall be inclusion of, and not in addition to the Guaranteed Fee)
(the “2020 Additional Fee”).

 

ii.       For the Company’s fiscal year ending June 30, 2021, in addition to the
Base Consulting Fee and subject to the terms of this Section II.B., Consultant
shall be eligible to receive an additional incentive consulting fee of Four
Hundred Fifty Thousand Dollars ($450,000) at target performance level and a
maximum aggregate additional incentive consulting fee of Nine Hundred Thousand
Dollars ($900,000) at maximum performance level (the “2021 Additional Fee”,
collectively with the 2020 Additional Fee, each referred to herein as an
“Additional Fee”).

 



Page 2 of 10

 

iii.       Payment of each Additional Fee shall be subject to the achievement of
certain performance metrics, which metrics shall be established by mutual
agreement between the CEO of the Company and Consultant (with each party
exercising its sole discretion to agree to such metrics). Any Additional Fees
payable pursuant to this Section II.B. shall be paid to Consultant within thirty
(30) days following the end of the Company’s fiscal year, subject to the terms
of this Section II.B. Consultant must be providing the Consulting Services at
the time an Additional Fee is paid to be eligible to receive such Additional
Fee.

 

C.                Expense Reimbursement. Consultant shall present a statement
for the reasonable expenses incurred by Consultant in performing the Consulting
Services, including accompanying vouchers, receipts, or other supporting
documentation, on a monthly basis. Such statement shall include reasonable
documentation that the amount involved was expended and related to the
Consulting Services provided under this Agreement. The Company will provide
reimbursement for all reasonable expenses within twenty (20) calendar days from
the receipt of each statement. Expense reimbursements to Consultant shall not
include any compensation for overhead or profit.

 

D.                Performance of Services. Consultant shall be available to
perform Consulting Services for the Company during the Term as set forth above,
except as otherwise specifically provided herein or mutually agreed upon by the
Company and Consultant. Notwithstanding the foregoing, the Company agrees that
Consultant shall not be required to provide Consulting Services during any
business days during the Term when the Company’s offices are closed for holidays
or during any period during which the Company has agreed he would not be
required to provide services.

 

E.                 Benefits. Consultant. shall at all times be an independent
contractor (and not an employee or agent of the Company); therefore, Consultant
shall not be entitled to participate in any benefit plans or programs that the
Company provides or may provide to its employees, including, but not limited to,
pension, profit-sharing, medical, dental, workers’ compensation, occupational
injury, life insurance and vacation or sick benefits.

 

F.                 Workers’ Compensation. Consultant shall not be an employee of
the Company with respect to services performed under this Agreement for workers’
compensation purposes and understands and acknowledges that the Company shall
not obtain workers’ compensation insurance covering Consultant.

 

III.PAYMENT OF TAXES

 

A.                Federal, State, and Local Taxes. Neither federal, state, or
local income tax nor payroll tax of any kind shall be withheld or paid by the
Company on behalf of Consultant. Consultant shall not be an employee of the
Company with respect to services performed under the Agreement for federal,
state, or local tax purposes.

 

B.                 Notices to Contractor About Tax Duties And Liabilities.
Consultant understands that Consultant is responsible for paying, according to
the applicable law, Consultant’s income taxes. The parties agree that any tax
consequences or liability arising from the Company’s payments to Consultant
shall be the sole responsibility of Consultant. Should any state or federal
taxing authority determine that any of the payments under Section II constitute
income subject to withholding under any federal or state law, then Consultant
agrees to indemnify and hold the Company harmless for any and all tax liability,
including, but not limited to, taxes, levies, assessments, fines, interest,
costs, expenses, penalties, and attorneys’ fees.

 

Page 3 of 10

 



IV.Warranty, INDEMNIFICATION AND COVENANTS

 

A.                Warranty. Consultant warrants that the Consulting Services
shall be performed and completed in accordance with commercially reasonable
industry standards, practices and principles for similar types of engagements
utilizing Consultant’s best efforts, and in compliance with all applicable laws.
Consultant agrees to indemnify and hold the Company harmless against any claim
against the Company arising from, as a result of, in connection with, or
relating to Consultant’s dishonesty, willful misconduct, or gross negligence in
performing this Agreement or for Consultant’s breach of this Agreement. This
indemnity obligation shall survive the termination of this Agreement. Consultant
hereby grants, assigns and transfers to the Company all rights, title and
interest in and to any work product produced by Consultant in connection with
performing the Consulting Services.

 

B.                 Indemnification. Except as otherwise provided in this
Agreement, the Company shall indemnify, defend and hold Consultant harmless from
and against any claims, suits or proceedings arising from the Consulting
Services provided by Consultant under this Agreement other than dishonesty,
willful misconduct, or gross negligence in performing this Agreement or for
Consultant’s breach of this Agreement.

 

C.                Consultant’s Standard of Care. Subject to the other Agreement
provisions, Consultant will provide Consultant’s services under this Agreement
with the same degree of care, skill, and prudence that would be customarily
exercised in the Company’s best interest. In addition, from time to time,
Consultant will interface with various members of the Company’s staff or be on
the Company’s premises. On all such occasions, Consultant shall act
appropriately and professionally, including, without limitation, refraining from
any offensive or harassing behavior whether based on an individual’s sex, race,
religion, national origin, age, sexual orientation, disability, or other
characteristic protected by federal, state or local law. Failure to comply with
this expectation may result in immediate termination of this Agreement.

 

D.                Confidentiality.

 

i.                    Confidential Information. The Company shall provide
Consultant Confidential Information (defined below). Consultant acknowledges
that during Consultant’s engagement with the Company, the Company shall grant
Consultant otherwise prohibited access to its trade secrets and other
confidential information which is not known to the Company’s competitors or
within the Company’s industry generally, which was developed by the Company over
a long period of time and/or at its substantial expense, and which is of great
competitive value to the Company. For purposes of this Agreement, “Confidential
Information” includes, all trade secrets and confidential and proprietary
information of the Company, including, but not limited to, the following:
software, technical, and business information relating to the Company’s
inventions and products (including product construction and product
specifications), research, development, production processes, manufacturing and
engineering processes, finances, services, know-how, technical data, policies,
strategies, designs, formulas, programming standards, developmental or
experimental work, improvements, discoveries, plans for research or future
products, database schemas or tables, infrastructure, development tools or
techniques, training manuals, marketing and sales plans and strategies, business
plans, budgets, financial information and data, customer and client information,
prices and pricing strategies, costs, customer and client lists and profiles,
employee, customer and client nonpublic personal information, supplier lists,
business records, audit processes, management methods and information, reports,
recommendations and conclusions, information regarding the names, contact
information, skills and compensation of employees and contractors of the
Company, and other business information disclosed or made available to
Consultant by the Company, either directly or indirectly, in writing, orally, or
by drawings or observation.

 



Page 4 of 10

 

ii.                  Non-Disclosure.

 

a.                   In exchange for the Company’s agreement to provide
Consultant with Confidential Information and to protect the Company’s legitimate
business interests, Consultant shall hold all Confidential Information in strict
confidence. Consultant shall not, during the Term of this Agreement or at any
time thereafter, disclose to anyone, or publish, use for any purpose, exploit,
or allow or assist another person to use, disclose or exploit, except for the
benefit of the Company, without prior written authorization, any Confidential
Information or part thereof, except as: (1) necessary for the performance of the
Consulting Services; or (2) permitted by law. Consultant shall use all
reasonable precautions to assure that all Confidential Information is properly
protected and kept from unauthorized persons. Consultant acknowledges and agrees
that all Confidential Information that will be provided to Consultant during the
Term of this Agreement is and will continue to be the exclusive property of the
Company. Consultant further agrees that it will obtain from any such third party
to whom it discloses (as permitted above) any Confidential Information, a
written undertaking (in form and substance satisfactory to the Company in its
sole discretion) of the third party to keep the information confidential.

 

b.                  During the Term of this Agreement, the Company will receive
from third parties their confidential and/or proprietary information, subject to
a duty on the Company’s part to maintain the confidentiality of and to use such
information only for certain limited purposes. Consultant agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person or organization or to use it except as necessary in
the course of Consultant’s engagement with the Company and in accordance with
the Company’s agreement with such third party.

 

iii.                No Interference.

 

a.                   Notwithstanding the foregoing or any other agreement
regarding confidentiality with the Company, Consultant may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over Consultant or the business of the
Company or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order Consultant to divulge, disclose or make
accessible such information. Nothing in this Agreement is intended to interfere
with Consultant’s right to (1) report possible violations of state or federal
law or regulation to any governmental agency or entity, (2) make other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation, (3) file a claim or charge with any government agency
or entity, or (4) testify, assist, or participate in an investigation, hearing,
or proceeding conducted by any government or law enforcement agency, entity or
court.

 



Page 5 of 10

 

b.                  Consultant is hereby notified in accordance with the Defend
Trade Secrets Act of 2016 that Consultant will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (1) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law, or (2) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. Consultant is further notified that if Consultant
files a lawsuit for retaliation against the Company for reporting a suspected
violation of law, Consultant may disclose the Company's trade secrets to
Consultant’s attorney and use the trade secret information in the court
proceeding if Consultant (x) files any document containing the trade secret
under seal; and (y) does not disclose the trade secret, except pursuant to court
order.

 

E.                 Non-Solicitation.

 

i.                    Consultant agrees that during the Restricted Period (as
defined below), other than in connection with Consultant’s performance of the
Consulting Services pursuant to this Agreement, Consultant shall not, and shall
not use any Confidential Information to, directly or indirectly, either as a
principal, manager, agent, employee, consultant, officer, director, stockholder,
partner, investor or lender or in any other capacity, and whether personally or
through other persons:

 

a.                   Solicit business from, interfere with, induce, attempt to
solicit business with, interfere with, induce or do business with any actual or
prospective customer, client, supplier, manufacturer, vendor or licensor of the
Company with whom the Company did business or who the Company solicited within
the preceding two (2) years, and who or which: (1) Consultant contacted, called
on, serviced or did business with during the Term of this Agreement; (2)
Consultant learned of as a result of Consultant’s performance of the Consulting
Services for the Company; or (3) about whom Consultant received Confidential
Information. This restriction applies only to business which is in the scope of
services or products provided by the Company or any affiliate thereof; or

 

b.                  Solicit, induce or attempt to solicit or induce, engage or
hire, on behalf of Consultant or any other person or entity, any person who is
an employee or consultant of the Company or who was employed or engaged by the
Company within the preceding twelve (12) months.

 

ii.                  For purposes of this Agreement, the “Restricted Period”
means during the period that Consultant is performing the Consulting Services
for the Company and for a period of one (1) year following the last date that
Consultant performs the Consulting Services for the Company.

 



Page 6 of 10

 

F.                 Non-Competition During Term. Consultant agrees that during
the Term, other than in connection with Consultant’s duties under this
Agreement, Consultant shall not, and shall not use any Confidential Information
to, without the prior written consent of the Company, directly or indirectly,
either individually or as a principal, partner, stockholder, manager, agent,
consultant, contractor, distributor, employee, lender, investor, or as a
director or officer of any corporation or association, or in any other manner or
capacity whatsoever, become employed by, control, manage, carry on, join, lend
money for, operate, engage in, establish, take steps to establish, perform
services for, invest in, solicit investors for, consult for, do business with or
otherwise engage in any Competing Business (as hereinafter defined) within the
Restricted Area (as hereinafter defined). Notwithstanding the restrictions
contained in this Section IV.F., Consultant may own an aggregate of not more
than two percent (2%) of the outstanding stock of any class of any corporation
or other entity engaged in a Competing Business without violating the provisions
of this Section IV.F.; provided, however, that Consultant does not have the
power, directly or indirectly, to control or direct the management or affairs of
any such corporation or other entity and is not involved in the management of
such corporation or other entity.

 

For purposes of this Paragraph:

 

“Restricted Period” means during the Term of the Agreement.

 

In performing the Consulting Services, Consultant has responsibility for the
Company’s operations throughout the United States of America and access to the
highest levels of the Company’s Confidential Information and business goodwill.
Therefore, the “Restricted Area” means the United States and any other
geographical area in which the Company provides services during the Term and for
which Consultant had any responsibility or about which Consultant received
Confidential Information.

 

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity that is competing or that is preparing to compete
with the Company’s business, of being a retailer of general merchandise, or a
business specializing in high-quality home furnishings, housewares or gift
related items in the United States; and any other business the Company
conducted, prepared to conduct or materially contemplated conducting during the
Term. Competing Business shall include business of the type of, but not be
limited to, the following entities: The TJX Companies, Inc. (including without
limitation TJ Max, HomeGoods, Marshall’s Mega Stores, and Marshall’s, Inc.);
Ross Stores, Inc.; Burlington Stores, Inc.; One Kings Lane, Inc.; Joss and Main
(owned by Wayfair, LLC); Zulily, Inc.; Nordstrom Rack (owned by Nordstrom, Inc.,
but not including Nordstrom stores); Back Stage (owned by Macy’s, Inc., but not
including Macy’s stores); Ollie's Bargain Outlet Holdings, Inc.; and
Overstock.com, Inc.

 

G.                Agreement to Return Company Property/Documents. Following the
termination of the Agreement for any reason, Consultant agrees that: (i)
Consultant will not take, copy, alter, destroy, or delete any files, documents
or other materials whether or not embodying or recording any Confidential
Information, including copies, without obtaining in advance the explicit written
consent of an authorized Company representative; and (ii) Consultant will
promptly return to the Company all Confidential Information, documents, files,
records and tapes (written or electronically stored) that have been in its
possession or control regarding the Company, and Consultant will not use or
disclose such materials in any way or in any format, including written
information in any form, information stored by electronic means, and any and all
copies of these materials. Consultant further agrees to return to the Company
immediately all Company property issued at any time during the Term of this
Agreement, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, data, lists, information, correspondence, notes,
memos, reports, or other writings prepared by the Company or Consultant on
behalf of the Company.

 

Page 7 of 10

 



V.PERIOD OF AGREEMENT; TERMINATION

 

A.                Period. This Agreement is effective from the Effective Date
and shall remain in effect until the second anniversary of the Effective Date,
and shall automatically renew for subsequent one year terms until terminated by
either party in accordance with this Section V.A. (the “Term”). This Agreement
governs all Consulting Services performed by Consultant for the Company during
the Term of this Agreement. The Company may terminate this Agreement for any
reason, at any time, upon thirty (30) calendar days prior written notice to
Consultant, unless a shorter time period is otherwise mutually agreed to by the
parties. Consultant may terminate this Agreement for any reason, at any time,
upon thirty (30) calendar days prior written notice to the Company, unless
otherwise a shorter time period is mutually agreed to by the parties. If this
Agreement is terminated, and the parties fail to execute a new Agreement, all
services will be discontinued as of the date of such termination; provided,
however, the Company shall pay Consultant, upon presentation and approval of the
appropriate invoice, the Base Consulting Fee for the hours worked during the
month in which the early termination occurs.

 

B.                 Survival. The provisions set forth in Section IV and Section
V shall survive termination or expiration of this Agreement. In addition, all
provisions of this Agreement, which expressly continue to operate after the
termination of this Agreement, shall survive the Agreement’s termination or
expiration.

 

VI.OTHER PROVISIONS

 

A.                Notices. Any notice or other communication required, permitted
or desired to be given under this Agreement shall be deemed delivered when
personally delivered; the next business day, if delivered by overnight courier;
the same day, if transmitted by facsimile or electronic mail on a business day
before noon, CST; the next business day, if otherwise transmitted by facsimile;
and the third business day after mailing, if mailed by prepaid certified mail,
return receipt requested, based on the most recent contact information provided
by the party.

 

B.                 Choice of Law and Waiver of Jury Trial. This Agreement has
been executed and delivered in, and shall be interpreted, construed, and
enforced under the laws of, the State of Texas, without giving effect to its
conflicts of law principles. Consultant knowingly and intentionally consents to
jurisdiction in Dallas County, Texas. With respect to any dispute between
Consultant and the Company arising out of or in any way related to this
Agreement, Consultant agrees to resolve such dispute(s) before a judge without a
jury. Consultant has knowledge of this section vi.b., and continues to work for
the Company thereafter, hereby Waiving Consultant’s right to trial by jury and
agrees to have any dispute(s) arising between the Company and Consultant arising
out of or in any way related to this Agreement resolved by a Judge of a
competent court in Dallas County, Texas, sitting without a Jury.

 



Page 8 of 10

 

C.                Limitations on Assignment. By entering into this Agreement,
the Company is relying on the unique services of Consultant; services from
another company or contractor will not be an acceptable substitute. Except as
provided in this Agreement, Consultant may not assign this Agreement or any of
the rights or obligations set forth in this Agreement without the explicit
written consent of the Company. Any attempted assignment by Consultant in
violation of this paragraph shall be void and shall result in termination of
this Agreement. Except as provided in this Agreement, nothing in this Agreement
entitles any person other than the parties to the Agreement to any claim, cause
of action, remedy, or right of any kind, including, without limitation, the
right of continued employment or the right to continue as a consultant.

 

D.                Waiver. A party’s waiver of any breach or violation of any
Agreement provision shall not operate as, or be construed to be, a waiver of any
subsequent breach of the same or other Agreement provision.

 

E.                 Severability. If any provision(s) of this Agreement is held
to be invalid, illegal, or unenforceable for any reason whatsoever, (i) the
validity, legality, and unenforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable), will
not in any way be affected or impaired thereby, and (ii) the provision(s) held
to be invalid, illegal, or unenforceable will be limited or modified in its or
their application to the minimum extent necessary to avoid the invalidity,
illegality or unenforceability, and, as so limited or modified, the provision(s)
and the balance of this Agreement will be enforceable in accordance with their
terms.

 

F.                 Headings. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

G.                Counterparts. This Agreement and amendments to it will be in
writing and may be executed in counterparts. Each counterpart will be deemed an
original, but both counterparts together will constitute one and the same
instrument.

 

H.                Entire Agreement, Amendment, Binding Effect. This Agreement
constitutes the entire agreement between the parties concerning the subject
matter in this Agreement and supersedes any and all other prior understandings
and agreements, either oral or in writing between the parties with respect to
the subject matter hereof. No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it. Any amendment to this Agreement must be
signed by all parties to this Agreement. Consultant acknowledges and represents
that in executing this Agreement, Consultant did not rely on, has not relied on,
and specifically disavows any reliance on any communications, promises,
statements, inducements, or representation(s), oral or written, by the Company,
except as expressly contained in this Agreement. The parties represent that they
relied on their own judgment in entering into this Agreement. This Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, legal representatives, and permitted assigns (if
any).

 



Page 9 of 10

 

I.                   Ambiguities. Any rule of construction to the effect that
ambiguities shall be resolved against the drafting party shall not apply to the
interpretation of this Agreement.

 

J.                  Voluntary Agreement. Consultant acknowledges that Consultant
has had an opportunity to consult with an attorney or other counselor (at
Consultant’s own cost) concerning the meaning, import, and legal significance of
this Agreement, and Consultant has read this Agreement, as signified by
Consultant’s signature hereto, and Consultant is voluntarily executing the same
after, if sought, advice of counsel for the purposes and consideration herein
expressed.

 

* * * * *

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 10 of 10

 

By their signatures below, the parties certify that they have read the above
Agreement and agree to its terms:

 

 

TUESDAY MORNING, INC.  BEL RETAIL ADVISORS           By: /s/ Steven R. Becker 
By: /s/ Paul Metcalf Chief Executive Officer and President   

 

 

 

 

 

 

 

 

 

 

 

 

 

